Citation Nr: 1018956	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen or reconsider the claim of entitlement to service 
connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In general, a claim for service connection for posttraumatic 
stress disorder (PTSD) will be considered as a claim for a 
general psychiatric disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  However, in this case, service 
connection for both PTSD and a general psychiatric disorder, 
adjudicated as schizophrenia, was denied in an August 1999 
rating decision.  As discussed below, that rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  The current claim on appeal has been 
specifically adjudicated on the basis of a new and material 
claim exclusively for the PTSD claim, not the schizophrenia 
claim.  Accordingly, service connection for a non-PTSD 
psychiatric disorder has been previously denied by a final 
decision and the Veteran has not filed a claim to reopen that 
issue.  As such, the Board does not have jurisdiction to 
consider a general psychiatric disorder as part of the 
current claim on appeal.  38 C.F.R. § 20.200 (2009).


FINDINGS OF FACT

1.  A January 2003 rating decision denied the Veteran's claim 
to reopen a claim of entitlement to service connection for 
PTSD.

2.  Evidence associated with the claims file since the 
January 2003 rating decision includes relevant service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim.

3.  The medical evidence of record does not show a diagnosis 
of PTSD.



CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(c) (2009).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in September 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006 and April 2006, after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  While the Veteran was not provided 
with notice regarding the information required to reopen a 
finally decided claim, the Board is taking action favorable 
to the Veteran by reopening the claim of entitlement to 
service connection for PTSD.  As such, this decision poses no 
risk of prejudice to the Veteran with respect to the new and 
material aspect of the claim.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran's service treatment records, service personnel 
records, and VA medical treatment records have been obtained.  
In a June 2005 authorization and consent form, the Veteran 
reported that he had received treatment for PTSD from a 
private physician.  VA attempted to obtain records from this 
private physician in June 2005 and September 2005.  In 
September 2005, VA informed the Veteran that the records from 
the identified private physician could not be obtained, 
explained the efforts made to obtain the records, described 
the further actions to be taken, and notified the Veteran 
that he needed to submit the evidence himself.  Accordingly, 
the duty to notify and assist has been satisfied with respect 
to the records that could not be obtained from the private 
physician.  38 C.F.R. § 3.159(e)(1).

A VA examination sufficient for adjudication purposes was 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

New and Material/Reconsider

An unappealed rating decision in August 1999 denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence of record did not include a 
current diagnosis of PTSD or corroborating evidence of a 
claimed stressor.  A second unappealed rating decision in 
January 2003 denied the Veteran's claim to reopen the issue 
of entitlement to service connection for PTSD on the basis 
that the evidence of record did not include a current 
diagnosis of PTSD.  The relevant evidence of record at the 
time of the January 2003 rating decision consisted of the 
Veteran's service treatment records, VA outpatient medical 
records dated from December 2001 to September 2002, and an 
October 2002 VA general medical examination report.

The Veteran did not file a notice of disagreement after the 
January 2003 rating decision.  Therefore, the January 2003 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO has adjudicated the claim of entitlement to 
service connection for PTSD on a direct basis, this decision 
is not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In August 2004, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  Evidence of record 
received since the January 2003 rating decision includes the 
Veteran's service personnel records.  Notwithstanding the 
above discussed requirements, if, at any time after VA issues 
a decision on a claim, VA receives or associates with the 
claims folder relevant service department records that 
existed, but were not of record, at the time of the initial 
adjudication, VA must reconsider the claim.  38 C.F.R. § 
3.156(c).  In this case, the additional service personnel 
records qualify as service department records that existed, 
but were not of record, at the time of the initial 
adjudication.  Accordingly, the Veteran's original claim of 
entitlement to service connection for PTSD must be 
reconsidered.  38 C.F.R. § 3.156(c).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for a 
diagnosis of PTSD.

After separation from military service, a December 2001 VA 
outpatient medical report gave a diagnosis of substance 
abuse.  The medical evidence of record shows that various 
psychiatric disorders have been consistently diagnosed since 
December 2001.

An October 2004 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  After a mental 
status examination, the Axis I diagnosis was depressive 
disorder.  The examiner stated that the criteria for a PTSD 
diagnosis were not met.

A March 2005 VA outpatient mental health report stated that 
the Veteran was referred to rule out depression and PTSD.  
After a review of the Veteran's reported history and a mental 
status examination, the Axis I diagnoses were heroin abuse, 
alprazolam abuse, a generalized anxiety disorder.

The medical evidence of record does not show a diagnosis of 
PTSD.  The Veteran's service treatment records are negative 
for a diagnosis of PTSD.  While the medical evidence of 
record shows consistent diagnoses of other psychiatric 
disorders, a diagnosis of PTSD has never been given.  The 
evidence of record also shows that the Veteran was examined 
at least twice, in October 2004 and March 2005, to 
specifically determine if he met the criteria for PTSD.  The 
October 2004 VA PTSD examination report specifically stated 
that the Veteran did not meet the criteria for PTSD.  The 
March 2005 VA outpatient mental health report declined to 
give a diagnosis of PTSD after a mental examination conducted 
to rule out PTSD.  As such, there is no medical evidence of 
record of a diagnosis of PTSD.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that he has a current diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this 
case, the medical evidence of record does not show a 
diagnosis of PTSD.  As such, service connection for PTSD is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a diagnosis of PTSD, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


